Citation Nr: 9917817	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-31 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than September 2, 
1992, for assignment of a 50 percent rating anxiety reaction 
with post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

In a July 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
assigned a 50 percent disability evaluation, effective July 
19, 1993, for the veteran's service-connected anxiety 
reaction with PTSD.  The veteran filed a notice of 
disagreement with that decision, claiming entitlement to an 
earlier effective date of award of the 50 percent rating.  In 
a rating action dated in March 1997 the RO granted an 
effective date of September 2, 1992 for award of a 50 percent 
rating.  The veteran continued his disagreement.   


FINDINGS OF FACT

1.  The RO granted service connection for anxiety reaction in 
February 1970 and assigned a 10 percent rating effective June 
19, 1969.

2.  That 10 percent rating was confirmed and continued in a 
rating action dated in May 1975.

3.  The veteran did not file a timely appeal following either 
of those decisions.

4.  The veteran filed a claim for an increased rating for a 
psychiatric disorder in July 1993.

5.  By rating decision of August 1995, an increased rating of 
50 percent was assigned, effective from July 19, 1993, later 
amended to be effective September 2, 1992.

6.  The veteran has not presented any evidence showing an 
increase in his disability resulting from a psychiatric 
disorder within the year prior to July 1993 earlier than 
September 1992.

CONCLUSION OF LAW

The criteria for an award of a rating in excess of 10 percent 
for the veteran's psychiatric disorder prior to September 2, 
1992 are not met.  38 U.S.C.A. §§ 5110(a), (b)(2), 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 3.155, 3.157, 3.400 (a), (o) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that in February 1970 the RO granted service 
connection for anxiety reaction and awarded a 10 percent 
rating, effective from June 19, 1969, the day following the 
date of the veteran's separation from service.  Following a 
VA examination in February 1975, the RO continued the 10 
percent rating in a rating action dated in May 1975.  The 
veteran was notified of those actions. 

On July 19, 1993, the RO received a claim from the veteran 
wherein he indicated that during the previous six weeks, he 
had felt increased stress and anxiety.  He reported that he 
needed assistance in addressing medical problems that had 
increased, thus preventing him from living a normal life.  He 
indicated that he was no longer employed due to his medical 
condition and that this had caused further stress.

In August 1993, the RO received private clinical treatment 
records from various sources.  Community Health Care Plan 
(CHCP) reports indicate that the veteran had reported 
increased anxiety and had been found to have PTSD as early as 
September 3, 1992.  A CHCP clinical nurse reported care 
beginning on May 29, 1992 for recurring episodes of severe 
anxiety and other symptoms.  The nurse indicated that the 
veteran had been unable to work since July 1, 1993, due to 
exacerbation of symptoms precipitated when the veteran felt 
threatened by a coworker.

A VA examination of September 1993 yielded Axis I diagnoses 
of rule-out bipolar disorder, not otherwise specified (NOS) 
and anxiety disorder, NOS. 

In September 1993, the veteran submitted a report of private 
evaluation dated in September 1993.  The clinical 
psychologist gave a diagnosis of PTSD, chronic and severe 
with severe social impairment and moderately severe 
vocational impairment.  Subsequently, the RO assigned a 30 
percent rating, effective July 19, 1993, the date of receipt 
of the veteran's claim for an increased rating.  The veteran 
filed a notice of disagreement claiming entitlement to a 
higher disability rating.  

A letter from a Dr. Fox indicates that he performed 
psychiatric examination of the veteran in November 1994.  Dr. 
Fox felt that it was unclear whether the veteran's symptoms 
had worsened over the past 25 years but felt that it was 
clear that the veteran's symptoms had certainly not improved 
during that time.

In a rating action dated in July 1995 the veteran was awarded 
a 50 percent rating effective July 19, 1993.  In a statement 
dated in September 1995 the veteran's representative accepted 
the 50 percent rating, but claimed that it should have been 
made effective as of the date of the veteran's discharge from 
service.

In an October 1995 letter, Dr. Fox stated that the veteran 
was initially diagnosed with anxiety disorder and later 
developed PTSD, but that his disability extended back to 
service.

In May 1996, the veteran and his spouse testified to the 
effect that he had considerable employment problems after 
active service.  The veteran felt that he almost lost one 
good job because the employer's insurance carrier found out 
that he had a psychiatric diagnosis from the war.  After 
that, he felt so threatened that he was afraid to even 
mention his problems with his employment to VA.  He testified 
that he had had over 25 different jobs since active service.  
He recalled that in 1982 he changed jobs in order to relieve 
stress.

In a September 1996 report from CHCP a psychiatrist reported 
that the veteran had been treated for PTSD since the fall of 
1992.

In a rating action dated in March 1997 the RO made the 
veteran's 50 percent rating effective September 9, 1992.

In August 1997, the RO received a document dated in 1982 from 
the U.S. Postal Service indicating that the veteran requested 
and was recommended for a transfer due to medical problems.  
A medical doctor signed the document.

In September 1997, the RO received a letter from the 
veteran's representative requesting that an effective date in 
1982 be assigned.  The representative forwarded a letter, 
dated in August 1997, from Dr. Fox who reported that the 
veteran's mental condition was so mentally incapacitating, 
even during the years immediately after discharge from active 
service, that he could not have sought VA medical care in a 
timely fashion.  Dr. Fox felt that the veteran was simply too 
disturbed to apply for compensation and treatment during 
those years and felt that under these circumstances, it is 
unfair that VA regulations require that the effective date be 
no earlier than the date of the claim.

In January 1998, the veteran testified before an RO hearing 
officer that he received treatment for anxiety at CHCP as 
early as 1980.  He testified concerning stressful 
relationships and submitted a copy of a CHCP treatment report 
dated in May 1992 that reflects a diagnosis of PTSD.  Also 
submitted was a copy of a medical report dated in June 1982 
which showed a diagnosis of anxiety stress syndrome and 
questionable post Vietnam stress syndrome.  That report did 
not include the name of the patient treated.

The February 1970 and May 1975 decisions of the RO were not 
appealed and became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 3.104 (1998).  Those decisions can 
be reviewed only on a showing of clear and unmistakable 
error.  Neither the veteran nor his representative has 
alleged that there was clear and unmistakable error in either 
of those decisions.  

The effective date of award of benefits based upon the 
veteran's claim for increase which was received in July 1993 
is controlled by the provisions of 38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991); 38 C.F.R. § 3.400(a), (o) (1998).  Those 
sections provide that an award of increased compensation is 
payable from the date of receipt of claim or the date 
entitlement arose, whichever is later, except that payment 
may be made from the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from that 
date.  The Board also notes that the date of a report of 
examination or hospitalization by the VA will be accepted as 
the date of receipt of a claim.  38 C.F.R. §§ 3.155, 3.157 
(1998).

In this case the record does not show that the veteran 
received an examination or treatment which could qualify as 
an earlier claim for increase, or that he submitted any 
correspondence which could be considered to be an informal 
claim at any time between May 1975 and July 1993.  38 C.F.R. 
§§ 3.155, 3.157 (1998).

The veteran's representative advanced contentions indicating 
that the veteran should be rated 50 percent effective in 1982 
apparently based on the earliest mention of PTSD as a 
possible diagnosis.  In this regard the Board observes that 
the veteran was service connected for a neurosis with a 10 
percent rating effective in June 1969.  A change in the 
diagnostic classification of that neurosis does not provide a 
basis for assigning an increased rating or establishing an 
effective date for a later assigned rating.  The law and 
regulations cited above are controlling as to the effective 
date of the award of the 50 percent rating in this case 
regardless of the diagnostic classification of the veteran's 
psychoneurotic disorder.  

The only remaining provision of the regulations which could 
potentially warrant the assignment of an effective date 
earlier than the date of receipt of the veteran's claim for 
an increased rating in this case is the provision that 
payment may be made from the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from that 
date.  The RO has already awarded the veteran a 50 percent 
rating effective September 2, 1992, based on a finding that 
the veteran received treatment for PTSD symptoms on that date 
and an apparent conclusion that that treatment report 
provided evidence of an increase in the veteran's disability 
as of that date.  The veteran has submitted evidence in the 
form of statements from medical professionals tending to show 
that his psychiatric disability has been greatly disabling 
for many years, but he has not submitted any medical reports 
or other evidence demonstrating an increase in the severity 
of his symptoms during the critical period between July 19, 
1992, the date one year earlier than the date of receipt of 
his claim for an increased rating and September 2, 1992, the 
effective date of award of the 50 percent rating already 
granted for the veteran's anxiety reaction with PTSD.

Dr. Fox opined that the veteran's mental condition rendered 
him too incapacitated to pursue his VA claim for many years.  
Dr. Fox called into question VA's regulations that require 
the veteran to prosecute the claim even during periods when 
he is mentally incapable of doing so.  Neither Dr. Fox nor 
the veteran has submitted any objective data to support such 
allegation or a finding that the veteran was incompetent at 
any time.  In fact, since Dr. Fox's evaluation did not occur 
until 1994, his assessment of the veteran's mental status 
before then necessarily rested on the veteran's history and a 
review of the scanty medical record.  Moreover, the physician 
concedes that he is not an expert on VA regulations.  While 
the Board is sympathetic to Dr. Fox's concerns for his 
patient, we are constrained to observe that law and 
regulations governing effective dates are binding on both VA 
and the veteran.  Current law does not appear to make any 
exception for the circumstance alleged by the doctor, albeit 
not supported by documentation.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where the 
law and not the evidence is dispositive, the Board should 
deny an appeal because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet.App. 426 (1994).  The veteran in this case has failed 
to allege facts which meet the criteria set forth in the law 
or regulations and, accordingly, his claim must be denied.  





ORDER

Entitlement to an effective date earlier than September 2, 
1992 for payment of compensation based on a 50 percent 
evaluation for service-connected anxiety reaction and PTSD is 
denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

